The charge on account of which petitioner complains of the opinion and judgment of the Court of Appeals, the opinion of that court, and petitioner's brief, all go to show that the validity of his criticism of the ruling of the Court of Appeals in the matter of the charge given by the trial court depends upon a disputed interpretation of the evidence in the cause. This court has held that ordinarily it will not undertake such interpretation in order to, or as an incident of, a review of the Court of Appeals. Postal Tel. Cable Co. v. Minderhout,195 Ala. 420, 71 So. 91. That rule will be followed in this case.
Writ denied.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.